Attachment to Advisory Action
1.  Applicant’s amendment filed on July 6, 2021 has been fully considered. The amendment has been filed and considered under AFCP2.0. An Examiner-initiated interview with Carlyn Anne Burton was conducted on July 14, 2021 to discuss the current amendment.

2. The amendment has been fully considered but is not entered given it would not overcome all of the rejections in the most recent final Office action. Thus, in the present amendment instant claim 1 has been amended to include the limitations of claim 6.

3. With respect to Applicant’s arguments regarding the rejections of Claims 1, 3-5, 7-8, 16-17 under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303) and Chernysheva et al (WO 2013/023983); Claims 1, 3-5, 7-8, 16-17  under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303) and O’Mara et al (US 4,720,397); Claims 1, 3-8, 16-20 under 35 U.S.C. 103 as being unpatentable over O’Mara et al (US 4,720,397) in view of Comino et al (US 2010/0256303) and Chernysheva et al (WO 2013/023983), in further view of Bekiarian et al (US 6,713,567) and Claims 1, 3-8, 16-20 under 35 U.S.C. 103 as being unpatentable over Chernysheva et al (WO 2013/023983) in view of Comino et al (US 2010/0256303) and O’Mara et al (US 4,720,397), in further view of Bekiarian et al (US 6,713,567),  it is noted that:


2) O’Mara et al discloses a particulate free-flowing polymer composition comprising polymeric core particles covered with finely divided solid particles having a median particle diameter less than one-tenth of the median diameter of the polymer core particles (col. 3, lines 10-17), wherein the core polymer particles are fluoroelastomers such as copolymers of vinylidene fluoride and hexafluoropropylene (col. 4, lines 15-17); the coating particles are Teflon, i.e. polytetrafluoroethylene (PTFE) particles (col. 6, lines 48); the median diameter of the polymer particles of the core is preferably less than about 0.5 mm (500 micron) (col. 4, lines 60-65) and the coating particles are having size of less than 10 micron (col. 4, lines 65-67), specifically less than 1 micron (col. 8, lines 24-26), preferably 0.1-10 micron (i.e. as low as 100 nm). The resulted coated particles are free flowing and non-agglomerating (col. 3, lines 21-40).
Thus, O’Mara et al explicitly teaches the small PTFE particles covering the fluoroelastomer, such as vinylidene fluoride copolymer, core to provide the composite particles that are free-flowing and non-agglomerating, i.e. not sticking to each other, or in other words PTFE particles are providing, at least partially, anti-sticking properties to the fluoroelastomer core, similarly to the elementary particles (B) as claimed in instant invention. O’Mara et al further teaches that the minimum amount of the coating agent depends upon the relative size of the coating agent particles as compared to the 

3)  Though O’Mara et al does not explicitly teach the weight ratio of the fluoroelastomer particles to the coating agent particles being 99.2:0.8 to 99.25:0.05, the secondary reference of Comino et al was applied for the teachings of that. Thus,
Comino et al discloses a fluoroelastomer composition comprising at least one fluoroelastomer including copolymers of vinylidene fluoride ([0030], [0032], [0034]) and 0.1 to 25 phr of a melt-processible fluoropolymer ([0068], [0108], Abstract), specifically copolymers of tetrafluoroethylene with perfluoroalkylvinylether, specifically perfluoromethylvinylether  (TFE/PAVE) ([0096]-[0102]), wherein the TFE/PAVE thermoplastic copolymer is used in the form of powder and acts as a process aid for the fluoroelastomer thus providing a non-sticky material ([0157], [0164], [0167]). Thus, the melt-processable fluoropolymer is used in amount of as low as 0.1%wt and weight ratio of the fluoroelastomer to the melt-processable fluoropolymer of 99.9: 0.1. The “mixture” of Comino et al is powdery solid mixture of polymers (F) and (E) ([0162], [0164]), i.e. a mixture of solid particles. The fluoreoelastomer (A) is in having core-shell structure ([0174]), i.e. at least partially in the form of particles as well. Thus, similarly to the teachings of O’Mara et al, Comino et al discloses a combination of fluoroelastomer such as vinylidene fluoride copolymers, and PTFE-based powder particles, wherein said PTFE particles are also providing anti-sticking, i.e. anti-agglomerating, properties, and maybe used in amount of as low as 0.1%wt.
at least partially coated with elementary particles (B). Since the coating of the particles (B) is cited as being only partially coated on the core particles, and thereby maybe coated in minimum percentage, especially since are used in a very low amount of 0.05-0.8%wt, therefore, the composite particles claimed in instant invention appear to be a  ”mixture” of the core particles having elementary particles minimally attached at some places of the core surface, which is similar to the teachings of Comino et al.

5) Further, all of O’Mara et al, Comino et al and Chernysheva et al disclose the core being fluoroelastomers such as vinylidene fluoride copolymers (col. 4, lines 15-17 of O’Mara et al,  [0032] of Comino et al and [0026]-[0028] of Chernysheva et al), and thereby appear to belong to the same field of endeavor.

6) It is further noted that both Comino et al and Chernysheva et al are related to fluoropolymer-based compositions comprising a fluoroelastomer and a thermoplastic fluoropolymer, wherein the use of the thermoplastic fluoropolymer provides no-sticking properties as well (see [0167] of Comino et al and [0080] of Chernysheva et al).

7) Comino et al, Chernysheva et al and Bekiarian et al are the secondary references which were applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

9) It is further noted that instant claims are silent with respect to any properties of the composition, specifically anti-sticking properties, and/or other properties that maybe impacted by the presence of crystalline elementary particles, as argued by Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764